DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
2.	Restriction to one of the following species is required under 35 U.S.C. 121:
(A)	An invention represented in Figs. 1-10
(B)	An invention represented in Figs. 11-15
(C)	An invention represented in Figs. 16-18
The species are independent or distinct because at least the following differences:

3.	Species A is an invention comprising a plurality of island-like portions elements 40 having electrical element 3 such as an organic photodetector which are connected together by belt portion elements 41 and 42 which respectively contain scanning line elements 1 and signal lines elements 2, and the electrical element contains a single rectangular shaped first electrode element EC1.

4.	Species B is an invention similar to species A but comprises power lines elements 1E in belt portion elements 41, the first electrode element EC1 includes two separate portions.

5.	Species C is an invention comprising elastic member elements 50 and 60 on upper and lower surfaces of a supporter having a plurality of separated electrical elements 3 which do not have belt portion connections, and an optical member element 70 above the elastic member element 60.

6.	The species are independent or distinct because as disclosed and illustrated, the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
(a) 	The inventions require a different field of search (for example, searchingdifferent classes/subclasses or electronic resources, or employing different search queries); 
(b) 	The prior art applicable to one invention would not likely be applicable to 
another invention; 
Particularly, it is noted that species inventions will share features to an extent, but at least the differences which were listed in providing that the species are independent or distinct and also the associated differences in features seen in the figures representing the species inventions necessitate different search strategy and considerations during Examination which is a serious burden. The aggregate amount of time required for analyzing the different inventions in accordance with the appropriate laws and statutes, for search, consideration, and application of different prior art for the separate inventions, for the determination of separate patentability is what has been determined to be a serious burden based on the differences of the inventions.

7.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

8.	Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).













Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277.  The examiner can normally be reached on Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMUEL PARK/
Examiner, Art Unit 2818